DETAILED ACTION
In response to communication filed on 9 September 2022, claims 1, 4, 6-8, 10, 12 and 14-18 are amended. Claims 22-25 are added. Claims 1-2, 4, 6-10, 12 and 14-25 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see “Claim Rejections – 35 USC § 103”, filed 9 September 2022, have been fully considered but are not persuasive. The arguments are related to newly added limitations are addressed in the rejection below. 

Claim Objections
Claims 4, 6, 9, 12, 14 and 17 are objected to because of the following informalities:  
Claims 4, 9, 12 and 17 recites “the score” should read as --a score-- as it appears to be a typographical error and it may cause antecedent basis issue. 
Claims 6 and 14 recites “the score is lower” should read as --a score is lower-- as it appears to be a typographical error and it may cause antecedent basis issue.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 7, 9-10, 12, 15, 17-19, 20, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Leitersdorf et al. (US 2011/0004588 A1, hereinafter “Leitersdorf”) in view of Tseng (US 2011/0157029 A1, hereinafter “Tseng”) further in view of Forstall et al. (US 2006/0206454 A1, hereinafter “Forstall”).

Regarding claim 1, Leitersdorf teaches
A computer-implemented artificial intelligence based method for providing intelligent service, applied to an intelligent service system, (see Leitersdorf, [0018] “User feedback is analyzed using machine learning algorithms”; [0041] “each time procedures 102 to 114 are executed… the machine learning algorithms in  procedure 114 are continually modifying the set of features and their  respective weights”; [0005] “detect particular successful or unsuccessful searching configurations of the neural network and combine with other searching configurations where similar patterns have been detected…computation rules based on prior search results, user and situational data and manual or automated feedback mechanisms serve to teach the intelligence components of the system”) the method comprising: (see Leitersdorf, [0018] “a method for implementing a medical search engine wherein user feedback to returned search results is used to enhance the quality of the returned search results”).
receiving a first service request of a user; (see Leitersdorf, [0027] “a medical search query is submitted by a user to the medical search engine”; Fig. 1-102).
determining, by the intelligent service system, search terms and weights of the search terms for the first service request; (see Leitersdorf, [0027] “the medical search query of the user is enhanced by analyzing the medical search query of the user based on a set of weighted semantic features… refine the medical search query of the user such that the medical search engine better “understands" the nature of the medical search query”; [0057] “terms in the medical search query of the user are extracted and classified according to the predefined semantic types… the assigned weight to the terms found”; [0028] “each of the terms of the enhanced medical search query in procedure 104 can be assigned a particular weight, based on semantic features of each of the terms”; Fig. 1–104 and Fig. 3 –172 and 174; [0062] “a weight may be assigned to each term in the expanded set of terms depending on the semantic type of the term” – there are plurality of search terms and weights assigned to each term).
searching, by the intelligent service system, in a database with the search terms and the weights of the search terms for the first service request and displaying on a search interface for the first service request and… (see Leitersdorf, [0028] “the enhanced medical search query is used by the medical search engine to search through the inverted index of documents generated in procedure 100 and to retrieve documents”; [0029] “the retrieved documents are ranked according to a master expression. The master expression includes a set of weighted features, one of which is the measure of how relevant a particular document is based on the user's enhanced medical search query, as determined in procedure 106”; [0028] “each of the terms of the enhanced medical search query in procedure 104 can be assigned a particular  weight, based on semantic features of each of the terms”; [0033] “the documents retrieved and ranked in procedure 108 are presented to a user as search results to their medical search query”; Fig. 1–108 and 110; [0041] “each time procedures 102 to 114 are executed… the machine learning algorithms in  procedure 114 are continually modifying the set of features and their  respective weights”; [0005] “detect particular successful or unsuccessful searching configurations of the neural network and combine with other searching configurations where similar patterns have been detected…computation rules based on prior search results, user and situational data and manual or automated feedback mechanisms serve to teach the intelligence components of the system”; [0045] “Interface 130”) present a first service result for the first service request; and (see Leitersdorf, [0028] “the enhanced medical search query is used by the medical search engine to search through the inverted index of documents generated in procedure 100 and to retrieve documents”; [0029] “the retrieved documents are ranked according to a master expression. The master expression includes a set of weighted features, one of which is the measure of how relevant a particular document is based on the user's enhanced medical search query, as determined in procedure 106”; [0028] “each of the terms of the enhanced medical search query in procedure 104 can be assigned a particular  weight, based on semantic features of each of the terms”; [0033] “the documents retrieved and ranked in procedure 108 are presented to a user as search results to their medical search query”).
collecting, by the intelligent service system, feedback of the user on the first service result; and (see Leitersdorf, [0035] “In procedure 112, user feedback from the ranked documents returned is received”; Fig 1-112; [0041] “each time procedures 102 to 114 are executed… the machine learning algorithms in  procedure 114 are continually modifying the set of features and their  respective weights”; [0005] “detect particular successful or unsuccessful searching configurations of the neural network and combine with other searching configurations where similar patterns have been detected…computation rules based on prior search results, user and situational data and manual or automated feedback mechanisms serve to teach the intelligence components of the system”).
in response to determining that the feedback of the user on the first service result (see Leitersdorf, [0035] “In procedure 112, user feedback from the ranked documents returned is received”; Fig 1-112; [0041] “each time procedures 102 to 114 are executed… the machine learning algorithms in  procedure 114 are continually modifying the set of features and their  respective weights”; [0033] “the user feedback mechanism may be in the form of a dichotomous question, such as "Was this website helpful?" or "Did you find this helpful?" in which a user is given two possible choices as an answer, such as "Yes/No," "Thumbs Up/Thumbs Down" or "Useful/Not Useful." In this embodiment, choices such as "Yes," "Thumbs Up" and "Useful" can be referred to as positive feedback whereas choices such "No," "Thumbs Down" and "Not Useful" can be referred to as negative feedback” – Fig. 1 – 112; [0018] “User feedback is analyzed using machine learning algorithms”; [0041] “each time procedures 102 to 114 are executed… the machine learning algorithms in  procedure 114 are continually modifying the set of features and their  respective weights”; [0005] “detect particular successful or unsuccessful searching configurations of the neural network and combine with other searching configurations where similar patterns have been detected…computation rules based on prior search results, user and situational data and manual or automated feedback mechanisms serve to teach the intelligence components of the system”).
adjusting automatically the search terms and the weights of the search terms for the first service request in real time, to obtain adjusted search terms and adjusted weights for the first service request, and (see Leitersdorf, [0040] “As an increased number of samples to a training set improves the machine learning algorithm's "understanding" of the correlation between features and weights… the number of samples in the training set used in the disclosed technique constantly increases as more users provide feedback to search results  returned.  In general, the training set used in procedure 114 for modifying the master expression is rebuilt every time procedure 114 is executed, using up-to-date runtime variables relating to each sample in the training set”; [0062] “the user feedback responses from procedure 112 (FIG. 1) are used as input to the at least one machine learning algorithm… the rule based system can be considered a learning based system, as the rules used to augment the set of expanded terms are constantly updated as the at least one machine learning algorithm "learns" what assignment of weights increases the relevance of the search results returned to the user… the term "high blood pressure" may be given a weight of 0.9, whereas the terms "lipitor high blood pressure" may be given a weight of 0.95, indicating that a document which is searched which has the terms high blood pressure and lipitor next to one another is to be given a higher relevance score”).
search with the automatically adjusted search terms and the adjusted weights (see Leitersdorf, [0040] “As an increased number of samples to a training set improves the machine learning algorithm's "understanding" of the correlation between features and weights… the number of samples in the training set used in the disclosed technique constantly increases as more users provide feedback to search results  returned.  In general, the training set used in procedure 114 for modifying the master expression is rebuilt every time procedure 114 is executed, using up-to-date runtime variables relating to each sample in the training set”; [0062] “the user feedback responses from procedure 112 (FIG. 1) are used as input to the at least one machine learning algorithm… the rule based system can be considered a learning based system, as the rules used to augment the set of expanded terms are constantly updated as the at least one machine learning algorithm "learns" what assignment of weights increases the relevance of the search results returned to the user… the term "high blood pressure" may be given a weight of 0.9, whereas the terms "lipitor high blood pressure" may be given a weight of 0.95, indicating that a document which is searched which has the terms high blood pressure and lipitor next to one another is to be given a higher relevance score”) to obtain a new first service result for the first service request and displaying, on the search interface for the first service request and… (see Leitersdorf, [0037] “After procedure 114 has been executed a plurality of times, the number of features in the master expression may be brought down to 10 or 20 such that documents ranked in procedure 108 can be ranked and presented to a user in real time”; [0039] “As an example of how the at least one machine learning algorithm of procedure 114 modifies the set of features and weights” – Table 1; [0043] “a first master expression could be determined and modified for medical search queries which relate to the heart whereas a second master expression could be determined and modified which relate to the lungs… the set of features and weights particular to the classified subject of the medical search query are modified based on the received user feedback of procedure 112 particular to the classified subject of the medical search query”; Fig 1-114; [0045] “Interface 130”) present the new first service result for the first service request immediately (see Leitersdorf, [0037] “After procedure 114 has been executed a plurality of times, the number of features in the master expression may be brought down to 10 or 20 such that documents ranked in procedure 108 can be ranked and presented to a user in real time”; [0039] “As an example of how the at least one machine learning algorithm of procedure 114 modifies the set of features and weights” – Table 1; [0043] “a first master expression could be determined and modified for medical search queries which relate to the heart whereas a second master expression could be determined and modified which relate to the lungs… the set of features and weights particular to the classified subject of the medical search query are modified based on the received user feedback of procedure 112 particular to the classified subject of the medical search query”; Fig 1-114). 
Leitersdorf does not explicitly teach displayed on a touch screen, a first service result; the first service result is a laterally swipe gesture on the touch screen: performing a new searching in the database; first service request and displayed on the touch screen. 
However, Tseng discloses swiping action between a touch sensor and a touchscreen of a computing device and teaches
information displayed on a touch screen, (see Tseng, [0065] “If the user swipes off the top edge 420 of the touchscreen 102… may invoke a "Search Screen" application. If the user swipes off the left edge 424 of the touchscreen, the telephone 100 may invoke a "Contact List" application. If the user swipes off the right edge 422 of the touchscreen, the telephone may invoke a "Web Browser" application”; [0085] “if the computerized device provides a first display to a user, receiving the described swiping action may result in a modification of the first display”; [0017] “while the computing device is in a state that provides a graphical display on the touchscreen”).
feedback is a laterally swipe gesture on the touch screen: (see Tseng, [0130] “Other kinds of devices can be used to provide for interaction with a user as well; for example, feedback provided to the user can be any form of sensory feedback (e.g., visual feedback, auditory feedback, or tactile feedback); and input from the user can be received in any form, including acoustic, speech, or tactile input”; [0068] “The user maintains his finger in contact with the touchscreen 102 and laterally swipes his finger off the touchscreen 102 and onto the touch sensor 104a”; [0085] “if the computerized device provides a first display to a user, receiving the described swiping action may result in a modification of the first display”).  
information displayed on a touch screen, (see Tseng, [0065] “If the user swipes off the top edge 420 of the touchscreen 102… may invoke a "Search Screen" application. If the user swipes off the left edge 424 of the touchscreen, the telephone 100 may invoke a "Contact List" application. If the user swipes off the right edge 422 of the touchscreen, the telephone may invoke a "Web Browser" application”; [0085] “if the computerized device provides a first display to a user, receiving the described swiping action may result in a modification of the first display”; [0017] “while the computing device is in a state that provides a graphical display on the touchscreen”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of touch screen as being disclosed and taught by Tseng in the system taught by Leitersdorf to yield the predictable results of effectively identifying user interactions followed by appropriate functionality (see Tseng, [0035] “identifying a form of user input that includes a combination of interactions with a touch sensor and a touchscreen of a computing device. As an illustration, a user may swipe his finger across the face of a mobile telephone, from an inexpensive touch sensor and onto the touchscreen. The sequence of user inputs can invoke the mobile telephone to perform a predetermined action ( e.g., call up an application). A similar form of user input can be performed by swiping a finger from the touchscreen to the touch sensor. These forms of swiping actions may be referenced in this document as twin-swiping inputs”). 
The proposed combination of Leitersdorf and Tseng does not explicitly teach performing a new searching in the database.
However, Forstall discloses automatically submitting query to a search engine and also teaches
performing a new searching in the database (see Forstall, [0059] “Again, a new query including the cumulative input received in the search field 504 (e.g. ipo) is automatically submitted upon receiving input of the o character. Results 508 for this query are subsequently automatically displayed after receiving them from the search engine”; [claim 6] “determining, based on characteristics of the cumulative search input, whether to automatically submit a second query to a search engine; automatically submitting the second query to the search engine, the second query based on the cumulative search input; and displaying, within the web browser application, a second results web page returned from the second query submitted to the search engine, wherein the second results web page replaces the first results web page”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of performing new searching in the database as being disclosed and taught by Forstall in the system taught by the proposed combination of Leitersdorf and Tseng to yield the predictable results of assisting the user to find their desired results more quickly and efficiently (see Forstall, [0038] “The presentation of intermediate results to the user during the input of the terms may have a synergistic effect on the user's entire search experience, since the query input by the user may be influenced by the intermediate results, leading to more specific queries and thus assisting the user to find their desired results more quickly and efficiently”).
Claims 10 and 18 incorporate substantively all the limitations of claim 1 in a system (see Leitersdorf, [0018] “User feedback is analyzed using machine learning algorithms”; [0041] “each time procedures 102 to 114 are executed… the machine learning algorithms in  procedure 114 are continually modifying the set of features and their  respective weights”; [0005] “detect particular successful or unsuccessful searching configurations of the neural network and combine with other searching configurations where similar patterns have been detected…computation rules based on prior search results, user and situational data and manual or automated feedback mechanisms serve to teach the intelligence components of the system”) and terminal form (see Leitersdorf, [0018] “User feedback is analyzed using machine learning algorithms”; [0041] “each time procedures 102 to 114 are executed… the machine learning algorithms in  procedure 114 are continually modifying the set of features and their  respective weights”; [0005] “detect particular successful or unsuccessful searching configurations of the neural network and combine with other searching configurations where similar patterns have been detected…computation rules based on prior search results, user and situational data and manual or automated feedback mechanisms serve to teach the intelligence components of the system”; [0048] “Interface 130 also includes page list selector 150 which enables a user to scroll through the various pages of search results returned. Interface 130 also includes online community interface 152, wherein a user can ask a medically related question to the online community of the medical search engine and receive an answer”; [0045] “Interface 130 includes… user feedback mechanisms 148A, 148B, 148C and 148D”; [0018] “User feedback is analyzed using machine learning algorithms”) and are rejected under the same rationale.

Regarding claim 19, the proposed combination of Leitersdorf, Tseng and Forstall teaches
A non-transitory computer storage medium, storing computer readable instructions executable by a processor, the computer readable instructions, when executed by the processor, the processor implements (see Vandersee, [0032] “a computer readable medium including computer program instructions which, when executed on an electronic system, executes the method”) an artificial intelligence based method for providing intelligent service according (see Leitersdorf, [0018] “User feedback is analyzed using machine learning algorithms”; [0005] “detect particular successful or unsuccessful searching configurations of the neural network and combine with other searching configurations where similar patterns have been detected”; [0018] “a method for implementing a medical search engine wherein user feedback to returned search results is used to enhance the quality of the returned search results”) to claim 1 (the limitations related to claim 1 are addressed above).

Regarding claim 4, the proposed combination of Leitersdorf, Tseng and Forstall teaches
further comprising: increasing (see Leitersdorf, [0071] “As more users provide feedback, the features, and the weights of those features, which increase the probability that a user will give positive user feedback responses”) and saving a weight of a search term in the search terms (see Leitersdorf, [0046] “a user's profile can be used to store a specific set of features and weights which are modified based on the user's feedback responses to the various documents they view and provide feedback to”; [0062] “the term "high blood pressure" may be given a weight of 0.9, whereas the terms "lipitor high blood pressure" may be given a weight of 0.95”) for the first service request, (see Leitersdorf, [0027] “a medical search query is submitted by a user to the medical search engine”; Fig. 1-102) in response to the evaluation information in the feedback being the positive feedback (see Leitersdorf, [0038] “The user feedback is used to determine a consensus about relevant features in documents, wherein each positive user feedback response increases the statistical confidence in that consensus”; [0031] “a consensus can be determined among users about which features in a document lead to more relevant search results. Initially, the features which are evaluated and their respective weights represent features which theoretically determine the satisfaction level of users to the search results returned”).
Claim 12 incorporates substantively all the limitations of claim 4 in a system form and is rejected under the same rationale.

Regarding claim 7, the proposed combination of Leitersdorf, Tseng and Forstall teaches
wherein the determining the search terms and the weights of the search terms comprises: (see Leitersdorf, [0027] “the medical search query of the user is enhanced by analyzing the medical search query of the user based on a set of weighted semantic features… refine the medical search query of the user such that the medical search engine better “understands" the nature of the medical search query”; [0057] “terms in the medical search query of the user are extracted and classified according to the predefined semantic types… the assigned weight to the terms found”; [0028] “each of the terms of the enhanced medical search query in procedure 104 can be assigned a particular  weight, based on semantic features of each of the terms”; Fig. 1–104 and Fig. 3 –172 and 174).
acquiring at least one of historical information of the user; and (see Leitersdorf, [0034] “a user feedback response is received indirectly by tracking the user's behavior vis-a-vis the search results returned… the case where a user opens a first search result and then continues to open additional search results until a final search result is opened and the user spends a predetermined amount of time viewing the document which the final search result points to. In this case, all the search results opened up may be tagged as being "not useful" except for the final one, which may be tagged as "useful" since the user was apparently not satisfied with the initial search results accessed”).
determining the search terms and the weights of the search terms (see Leitersdorf, [0027] “the medical search query of the user is enhanced by analyzing the medical search query of the user based on a set of weighted semantic features… refine the medical search query of the user such that the medical search engine better “understands" the nature of the medical search query”; [0057] “terms in the medical search query of the user are extracted and classified according to the predefined semantic types… the assigned weight to the terms found”; [0028] “each of the terms of the enhanced medical search query in procedure 104 can be assigned a particular  weight, based on semantic features of each of the terms”; Fig. 1–104 and Fig. 3 –172 and 174; [0062] “a weight may be assigned to each term in the expanded set of terms depending on the semantic type of the term”) based on a content of the first service request and (see Leitersdorf, [0057] “a medical search query such as "I am taking lipitor and have high blood pressure problems looking for alternative treatments in Japan"”) the acquired at least one of the historical information of the user (see Leitersdorf, [0018] “User feedback is analyzed using machine learning algorithms to determine weighted features which correlate with higher levels of confidence in returning better quality search results”; [0034] “a user feedback response is received indirectly by tracking the user's behavior vis-a-vis the search results returned… the case where a user opens a first search result and then continues to open additional search results until a final search result is opened and the user spends a predetermined amount of time viewing the document which the final search result points to. In this case, all the search results opened up may be tagged as being "not useful" except for the final one, which may be tagged as "useful" since the user was apparently not satisfied with the initial search results accessed”).
Claim 15 incorporates substantively all the limitations of claim 7 in a system form and is rejected under the same rationale.

Regarding claim 9, the proposed combination of Leitersdorf, Tseng and Forstall teaches
wherein the first service result is a list composed of a plurality of first service result entries, and (see Leitersdorf, [0019] “The ranked documents are then returned to the user in the form of a list, known as the search results”).
wherein, reordering the first service result entries in the list in real time and providing the reordered list immediately, (see Leitersdorf, [0037] “After procedure 114 has been executed a plurality of times, the number of features in the master expression may be brought down to 10 or 20 such that documents ranked in procedure 108 can be ranked and presented to a user in real time” – the documents ranked in 108 are ranked again and presented can be interpreted as reordering) based on the real-time adjusted at least one of the search terms or the weights of the search terms, (see Leitersdorf, [0039] “As an example of how the at least one machine learning algorithm of procedure 114 modifies the set of features and weights” – Table 1; [0043] “a first master expression could be determined and modified for medical search queries which relate to the heart whereas a second master expression could be determined and modified which relate to the lungs… the set of features and weights particular to the classified subject of the medical search query are modified based on the received user feedback of procedure 112 particular to the classified subject of the medical search query”, Fig 1-114; [0029] “Various structures can be used to embody the master expression, as is known in the art. For example, the master expression can be embodied as a decision tree. This procedure is executed in real time”) in response to the feedback being negative (see Leitersdorf, [0031] “Features which have a negative influence, i.e. features which appear to lead to user dissatisfaction, can be assigned negative weights if the scores' of features are added, or very small positive numbers if the scores' of the features are multiplied”; [0037] “the machine learning algorithms used in procedure 114 can be modified to increase the number of documents returned which have a high probability of receiving positive feedback from a user and decreasing the number of documents returned which have a high probability of receiving negative feedback from the user”).
Claim 17 incorporates substantively all the limitations of claim 9 in a system form and is rejected under the same rationale.

Regarding claim 20, the proposed combination of Leitersdorf, Tseng and Forstall teaches
wherein the method further comprises: (see Leitersdorf, [0018] “a method for implementing a medical search engine wherein user feedback to returned search results is used to enhance the quality of the returned search results”).
presenting the first service result for the first service request (see Leitersdorf, [0029] “the retrieved documents are ranked according to a master expression. The master expression includes a set of weighted features, one of which is the measure of how relevant a particular document is based on the user's enhanced medical search query, as determined in procedure 106”; [0028] “each of the terms of the enhanced medical search query in procedure 104 can be assigned a particular  weight, based on semantic features of each of the terms”; [0033] “the documents retrieved and ranked in procedure 108 are presented to a user as search results to their medical search query”; Fig. 1–108 and 110) on a touch screen (see Tseng, [0065] “If the user swipes off the top edge 420 of the touchscreen 102… may invoke a "Search Screen" application. If the user swipes off the left edge 424 of the touchscreen, the telephone 100 may invoke a "Contact List" application. If the user swipes off the right edge 422 of the touchscreen, the telephone may invoke a "Web Browser" application”; [0085] “if the computerized device provides a first display to a user, receiving the described swiping action may result in a modification of the first display”; [0017] “while the computing device is in a state that provides a graphical display on the touchscreen”) of an intelligent terminal (see Leitersdorf, [0018] “User feedback is analyzed using machine learning algorithms”; [0005] “detect particular successful or unsuccessful searching configurations of the neural network and combine with other searching configurations where similar patterns have been detected”). The motivation for the proposed combination is maintained. 

Regarding claim 21, the proposed combination of Leitersdorf, Tseng and Forstall teaches
wherein the method further comprises: (see Leitersdorf, [0018] “a method for implementing a medical search engine wherein user feedback to returned search results is used to enhance the quality of the returned search results”).
receiving the first service request of the user (see Leitersdorf, [0027] “a medical search query is submitted by a user to the medical search engine”; Fig. 1-102) at an intelligent terminal (see Leitersdorf, [0018] “User feedback is analyzed using machine learning algorithms”; [0005] “detect particular successful or unsuccessful searching configurations of the neural network and combine with other searching configurations where similar patterns have been detected… manual or automated feedback mechanisms serve to teach the intelligence components of the system more efficient and accurate searching mechanisms”).

Regarding claim 23, the proposed combination of Leitersdorf, Tseng and Forstall teaches
wherein the search interface (see Leitersdorf, [0045] “Interface 130”) for the first service request (see Leitersdorf, [0027] “a medical search query is submitted by a user to the medical search engine”; Fig. 1-102) and displayed on a touch screen (see Tseng, [0065] “If the user swipes off the top edge 420 of the touchscreen 102… may invoke a "Search Screen" application. If the user swipes off the left edge 424 of the touchscreen, the telephone 100 may invoke a "Contact List" application. If the user swipes off the right edge 422 of the touchscreen, the telephone may invoke a "Web Browser" application”; [0085] “if the computerized device provides a first display to a user, receiving the described swiping action may result in a modification of the first display”; [0017] “while the computing device is in a state that provides a graphical display on the touchscreen”) is a search interface of an application (APP) or a browser (see Leitersdorf, [0019] “the term medical search engine will be used to refer to an internet based search engine”). The motivation for the proposed combination is maintained. 

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Leitersdorf, Tseng and Forstall in view of Parikh (US 2010/0023514 A1, hereinafter “Parikh”) further in view of Strope et al. (US 9,858,917 B1, hereinafter “Strope”).

Regarding claim 6, the proposed combination of Leitersdorf, Tseng and Forstall teaches
wherein the adjusting the search terms and the weights of the search terms in real time comprises: (see Leitersdorf, [0040] “As an increased number of samples to a training set improves the machine learning algorithm's "understanding" of the correlation between features and weights… the number of samples in the training set used in the disclosed technique constantly increases as more users provide feedback to search results  returned.  In general, the training set used in procedure 114 for modifying the master expression is rebuilt every time procedure 114 is executed, using up-to-date runtime variables relating to each sample in the training set”; [0062] “the user feedback responses from procedure 112 (FIG. 1) are used as input to the at least one machine learning algorithm… the rule based system can be considered a learning based system, as the rules used to augment the set of expanded terms are constantly updated as the at least one machine learning algorithm "learns" what assignment of weights increases the relevance of the search results returned to the user… the term "high blood pressure" may be given a weight of 0.9, whereas the terms "lipitor high blood pressure" may be given a weight of 0.95, indicating that a document which is searched which has the terms high blood pressure and lipitor next to one another is to be given a higher relevance score”).
determining whether there is one or more other service requests other than the first service request… (see Leitersdorf, [0041] “Each time procedure 108 is executed, the ranking of retrieved documents is based on a master expression, which includes a set of features and weights, which is learned in procedure 114 from all previous searches, rankings and user feedback. In this respect, the master expression which links all the features and their respective weights is dynamic and changes over time as users provide more feedback” – all previous searches in Leitersdorf have been interpreted as one or more other service requests) the first service request of the user, (see Leitersdorf, [0027] “a medical search query is submitted by a user to the medical search engine”; Fig. 1-102) in response to the evaluation information in the feedback being a specific value (see Leitersdorf, [0033] “choices such "No," "Thumbs Down" and "Not Useful" can be referred to as negative feedback”).
and in response to the one or more other service requests existing, (see Leitersdorf, [0041] “Each time procedure 108 is executed, the ranking of retrieved documents is based on a master expression, which includes a set of features and weights, which is learned in procedure 114 from all previous searches, rankings and user feedback. In this respect, the master expression which links all the features and their respective weights is dynamic and changes over time as users provide more feedback” – all previous searches in Leitersdorf have been interpreted as one or more other service requests) adjusting the search terms and the weights of the search terms for the first service request (see Leitersdorf, [0040] “As an increased number of samples to a training set improves the machine learning algorithm's "understanding" of the correlation between features and weights… the number of samples in the training set used in the disclosed technique constantly increases as more users provide feedback to search results  returned.  In general, the training set used in procedure 114 for modifying the master expression is rebuilt every time procedure 114 is executed, using up-to-date runtime variables relating to each sample in the training set”; [0062] “the user feedback responses from procedure 112 (FIG. 1) are used as input to the at least one machine learning algorithm… the rule based system can be considered a learning based system, as the rules used to augment the set of expanded terms are constantly updated as the at least one machine learning algorithm "learns" what assignment of weights increases the relevance of the search results returned to the user… the term "high blood pressure" may be given a weight of 0.9, whereas the terms "lipitor high blood pressure" may be given a weight of 0.95, indicating that a document which is searched which has the terms high blood pressure and lipitor next to one another is to be given a higher relevance score”) in real time, (see Leitersdorf, [0029] “Various structures can be used to embody the master expression, as is known in the art. For example, the master expression can be embodied as a decision tree. This procedure is executed in real time”) based on the negative feedback (see Leitersdorf, [0031] “Features which have a negative influence, i.e. features which appear to lead to user dissatisfaction, can be assigned negative weights if the scores' of features are added, or very small positive numbers if the scores' of the features are multiplied”; [0037] “the machine learning algorithms used in procedure 114 can be modified to increase the number of documents returned which have a high probability of receiving positive feedback from a user and decreasing the number of documents returned which have a high probability of receiving negative feedback from the user”) and in conjunction with at least one search term (see Leitersdorf, [0041] “Each time procedure 108 is executed, the ranking of retrieved documents is based on a master expression, which includes a set of features and weights, which is learned in procedure 114 from all previous searches, rankings and user feedback. In this respect, the master expression which links all the features and their respective weights is dynamic and changes over time as users provide more feedback” – features from previous searches in Leitersdorf have been interpreted as at least one search term; [0038] “the master expression may be modified based on the inclusion of the new medical dictionary in the medical ontology used to enhance the user's medical search query”) in the one or more other service requests (see Leitersdorf, [0041] “Each time procedure 108 is executed, the ranking of retrieved documents is based on a master expression, which includes a set of features and weights, which is learned in procedure 114 from all previous searches, rankings and user feedback. In this respect, the master expression which links all the features and their respective weights is dynamic and changes over time as users provide more feedback” – all previous searches in Leitersdorf have been interpreted as one or more other service requests).
The proposed combination of Leitersdorf, Tseng and Forstall does not explicitly teach determining whether there is one or more other service requests other than the first service request within a predetermined time period prior to the first service request, feedback being that the score is lower than the predetermined threshold.
However, Parikh discloses the concept of a query log representative of search queries submitted and also teaches
search queries submitted within a predetermined time period prior to a current query (see Parikh, [0037] “from search queries submitted by users over a predetermined time period, wherein the predetermined time period is more recent than (and subsequent to) a predetermined time period associated with a previous set of search queries”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of search queries within a predetermined time period as being disclosed and taught by Parikh, in the system taught by the proposed combination of Leitersdorf, Tseng and Forstall to yield the predictable results of accurately identifying words and phrases that can be used by an information retrieval system such as an Internet search engine to match user-submitted queries to domains on the World Wide Web in order to find appropriate search results (see Parikh, [0071] “performing tokenization of a character string may advantageously be used to support or improve a variety of applications. For example, by accurately tokenizing Internet domain names, an embodiment of the present invention can identify words and phrases that can be used by an information retrieval system, such as an Internet search engine, to match user-submitted queries to domains on the World Wide Web”).
The proposed combination of Leitersdorf, Tseng, Forstall and Parikh does not explicitly teach feedback being that the score is lower than the predetermined threshold.
However, Strope discloses feedback information and also teaches
determining that the score is lower than a predetermined threshold; (see Strope, [col2 lines42-43] “the feedback information identifies whether the user selected the result… the feedback information identifies whether the user typed into a query box after receiving the result; the feedback information identifies whether the user explicitly confirmed that the voice query was correctly recognized”; [col7 lines1-9] “For the voice query 118A, the subset selector 124 positively skews the speech recognition confidence measure of 93% based on the "yes" feedback information, to generate a score 125A of "0.96"…  for the voice query 118D based on the "no" feedback information, to generate a score 125d of "0.46"”; [col7 lines16-22] “Once scores are generated for the various transcriptions… whose score is above a predetermined minimum threshold and is below a predetermined maximum threshold”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of feedback score as being disclosed and taught by Strope in the system taught by the proposed combination of Leitersdorf, Tseng, Forstall and Parikh to yield the predictable results of finding relevant search results more quickly thereby improving the overall search experience (see Strope, [col2 lines63-67] “Search results may be adapted based on implicit preferences that may be reflected in a user's accent, dialect, or speech pattern. Users may find relevant search results more quickly, improving the overall search experience”). 
Claim 14 incorporates substantively all the limitations of claim 6 in a system form and is rejected under the same rationale.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Leitersdorf, Tseng and Forstall in view of Price (US 2006/0224572 A1, hereinafter “Price”).

Regarding claim 8, the proposed combination of Leitersdorf, Tseng and Forstall teaches
wherein the determining the search term and the weight of the search term comprises: (see Leitersdorf, [0027] “the medical search query of the user is enhanced by analyzing the medical search query of the user based on a set of weighted semantic features… refine the medical search query of the user such that the medical search engine better “understands" the nature of the medical search query”; [0057] “terms in the medical search query of the user are extracted and classified according to the predefined semantic types… the assigned weight to the terms found”; [0028] “each of the terms of the enhanced medical search query in procedure 104 can be assigned a particular  weight, based on semantic features of each of the terms”; Fig. 1–104 and Fig. 3 –172 and 174). 
the first service request (see Leitersdorf, [0027] “a medical search query is submitted by a user to the medical search engine”; Fig. 1-102) based on the content of the first service request and (see Leitersdorf, [0057] “a medical search query such as "I am taking lipitor and have high blood pressure problems looking for alternative treatments in Japan,"”) the acquired at least one of the historical information of the user; (see Leitersdorf, [0034] “a user feedback response is received indirectly by tracking the user's behavior vis-a-vis the search results returned… the case where a user opens a first search result and then continues to open additional search results until a final search result is opened and the user spends a predetermined amount of time viewing the document which the final search result points to. In this case, all the search results opened up may be tagged as being "not useful" except for the final one, which may be tagged as "useful" since the user was apparently not satisfied with the initial search results accessed”). 
selecting, (see Leitersdorf, [0046] “Search database list 136 enables a user to select what type or types of documents they wish to search”) based on the first service request, (see Leitersdorf, [0027] “a medical search query is submitted by a user to the medical search engine”; Fig. 1-102) a database retrieval mode for screening (see Leitersdorf, [0046] “Search database list 136 enables a user to select what type or types of documents they wish to search.  For example, in FIG. 2, search database list 136 is selected to "Web," meaning the user wants to find web pages related to lactose intolerance.  Other options in search database list 136 may include community, members, questions, forums and the like.  For example, if the user selected "Community" then the user's search query would be used to search an index of documents which represent online communities”) the first service result; and (see Leitersdorf, [0029] “the retrieved documents are ranked according to a master expression. The master expression includes a set of weighted features, one of which is the measure of how relevant a particular document is based on the user's enhanced medical search query, as determined in procedure 106”; [0028] “each of the terms of the enhanced medical search query in procedure 104 can be assigned a particular  weight, based on semantic features of each of the terms”; [0033] “the documents retrieved and ranked in procedure 108 are presented to a user as search results to their medical search query”; Fig. 1–108 and 110).
the first service request… (see Leitersdorf, [0027] “a medical search query is submitted by a user to the medical search engine”; Fig. 1-102) the database retrieval mode (see Leitersdorf, [0046] “Search database list 136 enables a user to select what type or types of documents they wish to search.  For example, in FIG. 2, search database list 136 is selected to "Web," meaning the user wants to find web pages related to lactose intolerance.  Other options in search database list 136 may include community, members, questions, forums and the like.  For example, if the user selected "Community" then the user's search query would be used to search an index of documents which represent online communities”) to obtain the search terms and the weights of the search terms (see Leitersdorf, [0065] “thereby determining the optimal values for the weights and attributes assigned to the terms in the enhanced medical search query”).
The proposed combination of Leitersdorf, Tseng and Forstall does not explicitly teach performing an abstract space representation on the first service; merging an abstract space representation of the first service request with an abstract space representation of the database. 
However, Price discloses the concept of abstract mathematical space for queries and documents and also teaches 
performing an abstract space representation on the user query (see Price, [0027] “a representation of the user query is generated in the abstract mathematical space”). 
merging an abstract space representation of the user query with (see Price, [0028] “a similarity is computed between the representation of the user query and the representation of each document… the value may be a component of the representation of a document, such as a component of a multi-dimensional vector representation”) with an abstract space representation of documents included in the collection of documents (see Price, [0025] “an abstract mathematical space is generated based on documents included in a collection of documents”; [0028] “a similarity is computed between the representation of the user query and the representation of each document… the value may be a component of the representation of a document, such as a component of a multi-dimensional vector representation”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of determining abstract mathematical space for queries and documents as being disclosed and taught by Price, in the system taught by the proposed combination of Leitersdorf, Tseng and Forstall to yield the predictable results of improving the ability of a user to search and retrieve documents in a collection of documents that are most conceptually relevant to a search query performed by the user (see Price, [0005] “Text processing systems are often used to process the text of documents in a collection of documents. As is known in the art, the processing of the document text can be used to improve a user's ability to search and retrieve documents in a collection of documents that are most conceptually relevant to a search query performed by the user”).
Claim 16 incorporates substantively all the limitations of claim 8 in a system form and is rejected under the same rationale.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Leitersdorf, Tseng and Forstall in view of Batra (US 9,864,781 B1, hereinafter “Batra”).

Regarding claim 22, the proposed combination of Leitersdorf, Tseng and Forstall teaches
wherein the adjusting automatically the search terms and the weights of the search terms for the first service request comprises: (see Leitersdorf, [0040] “As an increased number of samples to a training set improves the machine learning algorithm's "understanding" of the correlation between features and weights… the number of samples in the training set used in the disclosed technique constantly increases as more users provide feedback to search results  returned.  In general, the training set used in procedure 114 for modifying the master expression is rebuilt every time procedure 114 is executed, using up-to-date runtime variables relating to each sample in the training set”; [0062] “the user feedback responses from procedure 112 (FIG. 1) are used as input to the at least one machine learning algorithm… the rule based system can be considered a learning based system, as the rules used to augment the set of expanded terms are constantly updated as the at least one machine learning algorithm "learns" what assignment of weights increases the relevance of the search results returned to the user… the term "high blood pressure" may be given a weight of 0.9, whereas the terms "lipitor high blood pressure" may be given a weight of 0.95, indicating that a document which is searched which has the terms high blood pressure and lipitor next to one another is to be given a higher relevance score”).
adjusting automatically the search terms and the weights of the search terms for the first service request by assigning weights (see Leitersdorf, [0040] “As an increased number of samples to a training set improves the machine learning algorithm's "understanding" of the correlation between features and weights… the number of samples in the training set used in the disclosed technique constantly increases as more users provide feedback to search results  returned.  In general, the training set used in procedure 114 for modifying the master expression is rebuilt every time procedure 114 is executed, using up-to-date runtime variables relating to each sample in the training set”; [0062] “the user feedback responses from procedure 112 (FIG. 1) are used as input to the at least one machine learning algorithm… the rule based system can be considered a learning based system, as the rules used to augment the set of expanded terms are constantly updated as the at least one machine learning algorithm "learns" what assignment of weights increases the relevance of the search results returned to the user… the term "high blood pressure" may be given a weight of 0.9, whereas the terms "lipitor high blood pressure" may be given a weight of 0.95, indicating that a document which is searched which has the terms high blood pressure and lipitor next to one another is to be given a higher relevance score”) for the first service request… (see Leitersdorf, [0027] “a medical search query is submitted by a user to the medical search engine”; Fig. 1-102) for the first service request (see Leitersdorf, [0027] “a medical search query is submitted by a user to the medical search engine”; Fig. 1-102). 
The proposed combination of Leitersdorf, Tseng and Forstall does not explicitly teach reducing a weight of a search term in the search terms for the first service request and replacing part of the search terms for the first service request with new search terms. 
However, Batra discloses selecting and presenting digital items and also teaches
reducing a weight of a search term in the search terms… and replacing part of the search terms to determine relevant search results with new search terms (see Batra, [col5 lines43-51] “Weights or other coefficients representative of an association of search terms or other forms of computer-perceptible inputs may be weakened or otherwise decreased through non-use. That is, the weights associated with those search terms that have not been used or not used successfully, may be decreased and/or replaced with other associations as the search engine refines its search methodologies”; [col6 lines17-18] “may be accessed and used to present the most relevant search results”).  
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of reducing weights in the search term as being disclosed and taught by Batra, in the system taught by the proposed combination of Leitersdorf, Tseng and Forstall to yield the predictable results of improving searching of data (see Batra, [col1 lines49-54] “comprises improved searching of data (such as personal stored on the user's NAS or direct attached storage (DAS) or such as other content accessible over the Internet) that is enabled through an association of search keywords, including errors or user free associations, with the stored files”).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Leitersdorf, Tseng and Forstall in view of Velipasaoglu (US 2013/0018872 A1, hereinafter “Velipasaoglu”) further in view of Batra (US 9,864,781 B1, hereinafter “Batra”).

Regarding claim 24, the proposed combination of Leitersdorf, Tseng and Forstall teaches
adjusting automatically, by the intelligent service system, the search terms and the weights of the search terms for the first service request by assigning (see Leitersdorf, [0040] “As an increased number of samples to a training set improves the machine learning algorithm's "understanding" of the correlation between features and weights… the number of samples in the training set used in the disclosed technique constantly increases as more users provide feedback to search results  returned.  In general, the training set used in procedure 114 for modifying the master expression is rebuilt every time procedure 114 is executed, using up-to-date runtime variables relating to each sample in the training set”; [0062] “the user feedback responses from procedure 112 (FIG. 1) are used as input to the at least one machine learning algorithm… the rule based system can be considered a learning based system, as the rules used to augment the set of expanded terms are constantly updated as the at least one machine learning algorithm "learns" what assignment of weights increases the relevance of the search results returned to the user… the term "high blood pressure" may be given a weight of 0.9, whereas the terms "lipitor high blood pressure" may be given a weight of 0.95, indicating that a document which is searched which has the terms high blood pressure and lipitor next to one another is to be given a higher relevance score”) for the first service request (see Leitersdorf, [0027] “a medical search query is submitted by a user to the medical search engine”; Fig. 1-102) in real time, to obtain the adjusted search terms and adjusted weights for the first service request, and (see Leitersdorf, [0040] “As an increased number of samples to a training set improves the machine learning algorithm's "understanding" of the correlation between features and weights… the number of samples in the training set used in the disclosed technique constantly increases as more users provide feedback to search results  returned.  In general, the training set used in procedure 114 for modifying the master expression is rebuilt every time procedure 114 is executed, using up-to-date runtime variables relating to each sample in the training set”; [0062] “the user feedback responses from procedure 112 (FIG. 1) are used as input to the at least one machine learning algorithm… the rule based system can be considered a learning based system, as the rules used to augment the set of expanded terms are constantly updated as the at least one machine learning algorithm "learns" what assignment of weights increases the relevance of the search results returned to the user… the term "high blood pressure" may be given a weight of 0.9, whereas the terms "lipitor high blood pressure" may be given a weight of 0.95, indicating that a document which is searched which has the terms high blood pressure and lipitor next to one another is to be given a higher relevance score”).
performing the new searching in the database (see Forstall, [0059] “Again, a new query including the cumulative input received in the search field 504 (e.g. ipo) is automatically submitted upon receiving input of the o character. Results 508 for this query are subsequently automatically displayed after receiving them from the search engine”; [claim 6] “determining, based on characteristics of the cumulative search input, whether to automatically submit a second query to a search engine; automatically submitting the second query to the search engine, the second query based on the cumulative search input; and displaying, within the web browser application, a second results web page returned from the second query submitted to the search engine, wherein the second results web page replaces the first results web page”) with the automatically adjusted search terms and the adjusted weights (see Leitersdorf, [0040] “As an increased number of samples to a training set improves the machine learning algorithm's "understanding" of the correlation between features and weights… the number of samples in the training set used in the disclosed technique constantly increases as more users provide feedback to search results  returned.  In general, the training set used in procedure 114 for modifying the master expression is rebuilt every time procedure 114 is executed, using up-to-date runtime variables relating to each sample in the training set”; [0062] “the user feedback responses from procedure 112 (FIG. 1) are used as input to the at least one machine learning algorithm… the rule based system can be considered a learning based system, as the rules used to augment the set of expanded terms are constantly updated as the at least one machine learning algorithm "learns" what assignment of weights increases the relevance of the search results returned to the user… the term "high blood pressure" may be given a weight of 0.9, whereas the terms "lipitor high blood pressure" may be given a weight of 0.95, indicating that a document which is searched which has the terms high blood pressure and lipitor next to one another is to be given a higher relevance score”) to obtain the new first service result for the first service request and displaying, on the search interface for the first service request (see Leitersdorf, [0037] “After procedure 114 has been executed a plurality of times, the number of features in the master expression may be brought down to 10 or 20 such that documents ranked in procedure 108 can be ranked and presented to a user in real time”; [0039] “As an example of how the at least one machine learning algorithm of procedure 114 modifies the set of features and weights” – Table 1; [0043] “a first master expression could be determined and modified for medical search queries which relate to the heart whereas a second master expression could be determined and modified which relate to the lungs… the set of features and weights particular to the classified subject of the medical search query are modified based on the received user feedback of procedure 112 particular to the classified subject of the medical search query”; Fig 1-114; [0045] “Interface 130”) and displayed on the touch screen, (see Tseng, [0065] “If the user swipes off the top edge 420 of the touchscreen 102… may invoke a "Search Screen" application. If the user swipes off the left edge 424 of the touchscreen, the telephone 100 may invoke a "Contact List" application. If the user swipes off the right edge 422 of the touchscreen, the telephone may invoke a "Web Browser" application”; [0085] “if the computerized device provides a first display to a user, receiving the described swiping action may result in a modification of the first display”; [0017] “while the computing device is in a state that provides a graphical display on the touchscreen”) the new first service result for the first service request immediately (see Leitersdorf, [0037] “After procedure 114 has been executed a plurality of times, the number of features in the master expression may be brought down to 10 or 20 such that documents ranked in procedure 108 can be ranked and presented to a user in real time”; [0039] “As an example of how the at least one machine learning algorithm of procedure 114 modifies the set of features and weights” – Table 1; [0043] “a first master expression could be determined and modified for medical search queries which relate to the heart whereas a second master expression could be determined and modified which relate to the lungs… the set of features and weights particular to the classified subject of the medical search query are modified based on the received user feedback of procedure 112 particular to the classified subject of the medical search query”; Fig 1-114).
The proposed combination of Leitersdorf, Tseng and Forstall does not explicitly teach in response to determining that no operation on the first service result is received within a predetermined time period: the first service request including reducing the weight of the search term in the search terms. 
However, Velipasaoglu discloses query suggestions and also teaches
in response to determining that no operation on the first service result is received within a predetermined time period: to appropriately capture feedback (see Velipasaoglu, [0030] “the search-engine software captures from a user positive feedback (e.g., long dwell time or long mouse-over) and/or negative feedback (e.g., short dwell time or short mouse-over and/or skipped search results) for the search results”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of determining feedback for search results as being disclosed and taught by , Velipasaoglu in the system taught by the proposed combination of Leitersdorf, Tseng and Forstall to yield the predictable results of displaying appropriate query suggestions to determine appropriate search results (see Velipasaoglu, [0029] “for displaying post-submittal query suggestions based on relevance feedback”).
The proposed combination of Leitersdorf, Tseng and Forstall does not explicitly teach the first service request including reducing the weight of the search term in the search terms.
However, Batra discloses selecting and presenting digital items and also teaches
search including reducing the weight of the search term in the search terms (see Batra, [col5 lines43-51] “Weights or other coefficients representative of an association of search terms or other forms of computer-perceptible inputs may be weakened or otherwise decreased through non-use. That is, the weights associated with those search terms that have not been used or not used successfully, may be decreased and/or replaced with other associations as the search engine refines its search methodologies”).   
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of reducing weights in the search term as being disclosed and taught by Batra, in the system taught by the proposed combination of Leitersdorf, Tseng and Forstall to yield the predictable results of improving searching of data (see Batra, [col1 lines49-54] “comprises improved searching of data (such as personal stored on the user's NAS or direct attached storage (DAS) or such as other content accessible over the Internet) that is enabled through an association of search keywords, including errors or user free associations, with the stored files”).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Leitersdorf, Tseng and Forstall in view of Vandersee et al. (US 2018/0240058 A1, hereinafter “Vandersee”).

Regarding claim 25, the proposed combination of Leitersdorf, Tseng and Forstall teaches
wherein in response to determining that the feedback of the user on the first service result (see Leitersdorf, [0035] “In procedure 112, user feedback from the ranked documents returned is received”; Fig 1-112; [0041] “each time procedures 102 to 114 are executed… the machine learning algorithms in  procedure 114 are continually modifying the set of features and their  respective weights”; [0033] “the user feedback mechanism may be in the form of a dichotomous question, such as "Was this website helpful?" or "Did you find this helpful?" in which a user is given two possible choices as an answer, such as "Yes/No," "Thumbs Up/Thumbs Down" or "Useful/Not Useful." In this embodiment, choices such as "Yes," "Thumbs Up" and "Useful" can be referred to as positive feedback whereas choices such "No," "Thumbs Down" and "Not Useful" can be referred to as negative feedback” – Fig. 1 – 112; [0018] “User feedback is analyzed using machine learning algorithms”; [0041] “each time procedures 102 to 114 are executed… the machine learning algorithms in  procedure 114 are continually modifying the set of features and their  respective weights”; [0005] “detect particular successful or unsuccessful searching configurations of the neural network and combine with other searching configurations where similar patterns have been detected…computation rules based on prior search results, user and situational data and manual or automated feedback mechanisms serve to teach the intelligence components of the system”) is the laterally swipe gesture on the touch screen, (see Tseng, [0130] “Other kinds of devices can be used to provide for interaction with a user as well; for example, feedback provided to the user can be any form of sensory feedback (e.g., visual feedback, auditory feedback, or tactile feedback); and input from the user can be received in any form, including acoustic, speech, or tactile input”; [0068] “The user maintains his finger in contact with the touchscreen 102 and laterally swipes his finger off the touchscreen 102 and onto the touch sensor 104a”; [0085] “if the computerized device provides a first display to a user, receiving the described swiping action may result in a modification of the first display”) the method further comprises: (see Leitersdorf, [0018] “a method for implementing a medical search engine wherein user feedback to returned search results is used to enhance the quality of the returned search results”).
the intelligent service system (see Leitersdorf, [0041] “each time procedures 102 to 114 are executed… the machine learning algorithms in  procedure 114 are continually modifying the set of features and their  respective weights”; [0005] “detect particular successful or unsuccessful searching configurations of the neural network and combine with other searching configurations where similar patterns have been detected…computation rules based on prior search results, user and situational data and manual or automated feedback mechanisms serve to teach the intelligence components of the system”) in real time based on the evaluation information in the feedback to obtain an updated intelligent service system, and (see Leitersdorf, [0040] “As an increased number of samples to a training set improves the machine learning algorithm's "understanding" of the correlation between features and weights… the number of samples in the training set used in the disclosed technique constantly increases as more users provide feedback to search results  returned.  In general, the training set used in procedure 114 for modifying the master expression is rebuilt every time procedure 114 is executed, using up-to-date runtime variables relating to each sample in the training set”).
the adjusting automatically the search terms and the weights of the search terms for the first service request, comprises: (see Leitersdorf, [0040] “As an increased number of samples to a training set improves the machine learning algorithm's "understanding" of the correlation between features and weights… the number of samples in the training set used in the disclosed technique constantly increases as more users provide feedback to search results  returned.  In general, the training set used in procedure 114 for modifying the master expression is rebuilt every time procedure 114 is executed, using up-to-date runtime variables relating to each sample in the training set”; [0062] “the user feedback responses from procedure 112 (FIG. 1) are used as input to the at least one machine learning algorithm… the rule based system can be considered a learning based system, as the rules used to augment the set of expanded terms are constantly updated as the at least one machine learning algorithm "learns" what assignment of weights increases the relevance of the search results returned to the user… the term "high blood pressure" may be given a weight of 0.9, whereas the terms "lipitor high blood pressure" may be given a weight of 0.95, indicating that a document which is searched which has the terms high blood pressure and lipitor next to one another is to be given a higher relevance score”). 
adjusting automatically, by the updated intelligent service system, the search terms and the weights of the search terms for the first service request, and (see Leitersdorf, [0040] “As an increased number of samples to a training set improves the machine learning algorithm's "understanding" of the correlation between features and weights… the number of samples in the training set used in the disclosed technique constantly increases as more users provide feedback to search results  returned.  In general, the training set used in procedure 114 for modifying the master expression is rebuilt every time procedure 114 is executed, using up-to-date runtime variables relating to each sample in the training set”; [0062] “the user feedback responses from procedure 112 (FIG. 1) are used as input to the at least one machine learning algorithm… the rule based system can be considered a learning based system, as the rules used to augment the set of expanded terms are constantly updated as the at least one machine learning algorithm "learns" what assignment of weights increases the relevance of the search results returned to the user… the term "high blood pressure" may be given a weight of 0.9, whereas the terms "lipitor high blood pressure" may be given a weight of 0.95, indicating that a document which is searched which has the terms high blood pressure and lipitor next to one another is to be given a higher relevance score”). 
the performing a new searching in the database (see Forstall, [0059] “Again, a new query including the cumulative input received in the search field 504 (e.g. ipo) is automatically submitted upon receiving input of the o character. Results 508 for this query are subsequently automatically displayed after receiving them from the search engine”; [claim 6] “determining, based on characteristics of the cumulative search input, whether to automatically submit a second query to a search engine; automatically submitting the second query to the search engine, the second query based on the cumulative search input; and displaying, within the web browser application, a second results web page returned from the second query submitted to the search engine, wherein the second results web page replaces the first results web page”) with the automatically adjusted search terms and the adjusted weights, comprises: (see Leitersdorf, [0040] “As an increased number of samples to a training set improves the machine learning algorithm's "understanding" of the correlation between features and weights… the number of samples in the training set used in the disclosed technique constantly increases as more users provide feedback to search results  returned.  In general, the training set used in procedure 114 for modifying the master expression is rebuilt every time procedure 114 is executed, using up-to-date runtime variables relating to each sample in the training set”; [0062] “the user feedback responses from procedure 112 (FIG. 1) are used as input to the at least one machine learning algorithm… the rule based system can be considered a learning based system, as the rules used to augment the set of expanded terms are constantly updated as the at least one machine learning algorithm "learns" what assignment of weights increases the relevance of the search results returned to the user… the term "high blood pressure" may be given a weight of 0.9, whereas the terms "lipitor high blood pressure" may be given a weight of 0.95, indicating that a document which is searched which has the terms high blood pressure and lipitor next to one another is to be given a higher relevance score”). 
performing, by the updated intelligent service system, (see Leitersdorf, [0018] “User feedback is analyzed using machine learning algorithms”; [0041] “each time procedures 102 to 114 are executed… the machine learning algorithms in  procedure 114 are continually modifying the set of features and their  respective weights”; [0005] “detect particular successful or unsuccessful searching configurations of the neural network and combine with other searching configurations where similar patterns have been detected…computation rules based on prior search results, user and situational data and manual or automated feedback mechanisms serve to teach the intelligence components of the system”) a new searching in the database (see Forstall, [0059] “Again, a new query including the cumulative input received in the search field 504 (e.g. ipo) is automatically submitted upon receiving input of the o character. Results 508 for this query are subsequently automatically displayed after receiving them from the search engine”; [claim 6] “determining, based on characteristics of the cumulative search input, whether to automatically submit a second query to a search engine; automatically submitting the second query to the search engine, the second query based on the cumulative search input; and displaying, within the web browser application, a second results web page returned from the second query submitted to the search engine, wherein the second results web page replaces the first results web page”) with the automatically adjusted search terms and the adjusted weights (see Leitersdorf, [0040] “As an increased number of samples to a training set improves the machine learning algorithm's "understanding" of the correlation between features and weights… the number of samples in the training set used in the disclosed technique constantly increases as more users provide feedback to search results  returned.  In general, the training set used in procedure 114 for modifying the master expression is rebuilt every time procedure 114 is executed, using up-to-date runtime variables relating to each sample in the training set”; [0062] “the user feedback responses from procedure 112 (FIG. 1) are used as input to the at least one machine learning algorithm… the rule based system can be considered a learning based system, as the rules used to augment the set of expanded terms are constantly updated as the at least one machine learning algorithm "learns" what assignment of weights increases the relevance of the search results returned to the user… the term "high blood pressure" may be given a weight of 0.9, whereas the terms "lipitor high blood pressure" may be given a weight of 0.95, indicating that a document which is searched which has the terms high blood pressure and lipitor next to one another is to be given a higher relevance score”).
	The proposed combination of Leitersdorf, Tseng and Forstall does not explicitly teach updating a system parameter of the intelligent service system. 
However, Vandersee discloses feedback system and also teaches
updating a system parameter of the electronic system (see Vandersee, [0054] “the electronic system 105 analyses operational data, such as supplier work parameters and customer feedback, in real time so that parameters of the system 105, such as parameters of existing project templates, can be updated, enabling the overall effectiveness of the system 105 to be improved”; [0047] “the electronic system 105 can reside on a server or computer of a business that is connected to the Internet 108”). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of updating system parameters as being disclosed and taught by Vandersee in the system taught by the proposed combination of Leitersdorf, Tseng and Forstall to yield the predictable results of improving the overall effectiveness of the system (see Vandersee, [0054] “the electronic system 105 analyses operational data, such as supplier work parameters and customer feedback, in real time so that parameters of the system 105, such as parameters of existing project templates, can be updated, enabling the overall effectiveness of the system 105 to be improved”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAISHALI SHAH/Primary Examiner, Art Unit 2156